*521MEMORANDUM **
Howard Street appeals his conviction of being a felon in possession of a firearm and ammunition in violation of 18 U.S.C. § 922(g)(1). Street pleaded guilty, reserving the right to appeal the denial of his motion to dismiss the indictment on the ground that § 922(g)(1) is unconstitutional because possession of a firearm is insufficiently tied to interstate commerce. Street’s Commerce Clause challenge to the constitutionality of § 922(g)(1) is foreclosed by United States v. Davis, 242 F.3d 1162, 1163 (9th Cir.2001). His conviction is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.